Title: From George Washington to Guy Carleton, 20 November 1782
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Head Quarters 20th Novemr 1782
                  
                  Your Excellency will have been confirmed, before this reaches you, of the liberation of Capt. Asgill.  I am, notwithstanding, directed to recall your attention to that part of your letter of the 13th of August last, in which you say "I have given orders to the Judge Advocate to make further inquisition and to collect Evidence for the presentation of such other persons as may appear to have been criminal in this transaction".
                  In full confidence that measures have been taken to carry your Excellency’s intentions into execution, I am to request the favor of you to inform me what probability there is, that the persons, who have been really guilty of the Action which has been the subject of former discussion, will be brought to a proper account.  I have the honor to be Your Excellency’s Most obt and humble Servt
                  
                     Go: Washington
                     
                  
               